Per Curiam: It is agreed by counsel for each party to this cause that the record is a substantial, if not a literal, copy of the one filed in Derby v. West Chicago Park Comrs. 154 Ill. 213. No question is raised here which was not raised and decided in the Derby case, and it is conceded by counsel that the opinion there rendered must control bere. It is sufficient, therefore, to refer to the opinion in that case for a statement of the reasons upon which our -decision of the case at bar is based. As in the Derby case, the judgment of confirmation as to plaintiffs in error in the case at bar, and as to their lands, is reversed. Judgment reversed.